



Date: September 30, 2016    


AMENDED AND RESTATED NOTE AND LOAN AGREEMENT


(Long Term with Multiple Pricing Options)


THIS AMENDED AND RESTATED NOTE AND LOAN AGREEMENT (this “Note”) is made and
entered into effective September 30, 2016, by and between Lender, as defined
below, and Borrower, as defined below. This Note amends and restates, in its
entirety, the Note and Loan Agreement, dated December 20, 2012, by and between
Lender, as defined below, and Borrower, as defined below (the “Prior Note”)
pursuant to which Lender made available and continues to make available the
Total Commitment Amount, as defined below.


RECITALS


Whereas, Guarantor entered into that certain Second Amended and Restated Master
Loan Agreement dated as of July 20, 2016 (as amended, restated, modified or
otherwise supplemented from time to time, the “FLCA Loan Agreement”) with Lender
pursuant to which Lender agreed, among other things, to make two additional
loans to Guarantor and Second Amended and Restated Master Loan Agreement dated
as of July 20, 2016 (as amended, restated, modified or otherwise supplemented
from time to time, the “PCA Loan Agreement” and together with the FLCA Loan
Agreement and PCA Loan Agreement, the “Guarantor Loan Agreements”) with
Northwest Farm Credit Services, PCA (“PCA Lender”) pursuant to which certain
amendments and restatements of the First Amended and Restated Master Loan
Agreement dated as of June 10, 2010 between Guarantor and PCA Lender were made;


Whereas, among other things, certain financial covenants applicable to Guarantor
were amended and restated in connection with the effectiveness of the Guarantor
Loan Agreements;


Whereas, Lender has agreed to amend and restate the Prior Note to harmonize,
among other things, the financial covenants applicable to Guarantor set forth in
the Guarantor Loan Agreements with the financial covenants set forth in the
Prior Note.


Now therefore, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:


NOTE


For Value Received, on the Loan Maturity Date, Borrower, as defined below,
promises to pay to Lender, as defined below, or order, at its office in Spokane,
Washington, or at such other place as the holder of this Note may designate in
writing, the principal balance of Three Million and No/100’s Dollars
($3,000,000.00) (the “Total Commitment Amount”), or so much thereof as may be
outstanding, plus interest thereon from and after any Disbursement Date, at
interest rates as provided for hereafter. For all intents and purposes, all Loan
Segments are treated as one obligation under this Note and the other Loan
Documents.


1.    Definitions and Interpretations.


1.01     Defined Terms.    For purposes of this Note, the following definitions
apply. Capitalized terms not otherwise defined herein shall have the meanings
given in the Membership Agreement dated of or around even date herewith.


“Adjusted Consolidated EBITDDA” means, for any period, for Guarantor and its
Subsidiaries on a consolidated basis, the sum of: (a) Consolidated Net Income;
(b) Consolidated Interest Expense; (c) consolidated depreciation expense; (d)
consolidated amortization expense; and (e) consolidated depletion expense; (f)
plus or minus, as the case may be, Consolidated Taxes, all as determined in
accordance with GAAP, (g) distributions received by the Guarantor and its Wholly
Owned Subsidiaries from non-Wholly Owned Subsidiaries, but excluding from the
foregoing the net income,


Note and Loan Agreement (Seventh Avenue Poulsbo, LLC/Note No. 6097341)
1

--------------------------------------------------------------------------------





interest expense, depreciation expense, amortization expense, depletion expense,
interest expense and income taxes associated with non-Wholly Owned Subsidiaries.
“Adjusted Consolidated Interest Coverage Ratio” means, as of any date of
determination for the prior four (4) Fiscal Quarters ending on such date, the
ratio of (a) Adjusted Consolidated EBITDDA to (b) Consolidated Interest Expense,
excluding the portion of interest expense associated with non-Wholly Owned
Subsidiaries.
“Adjusted Partners’ Capital” means the GAAP based amount of the capital account
of the partners of Guarantor and its Wholly-Owned Subsidiaries, adjusted for
book to market value differences in Fee Timberlands based upon the most recent
appraisals delivered pursuant to the terms and conditions set forth in the
Guarantor Loan Agreements, as calculated on Exhibit C.


“Adjusted Principal Balance” of any Loan Segment on any date is the unpaid
principal balance of such Loan Segment minus the principal payments that are due
on or before such date and are unpaid on such date.


“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.


“Anti-Terrorism Laws” means any Laws relating to terrorism, money laundering or
bribery, and any regulation, order or directive promulgated, issued or enforced
pursuant to such Laws, all as amended, supplemented or replaced from time to
time, including without limitation any Law originated with respect to OFAC.


“Applicable Margin” means, for purposes of calculating the applicable interest
rate for any day for a Loan Segment, the percentage set forth below which
corresponds to the elected Rate Option:


Rate Options    Applicable Margin
Base Rate    2.35 %
1-Year    1.75 %
3-Years    1.75 %
5-Years    1.75 %
7-Years    1.75 %
10-Years    1.75 %
    
“Asset Disposition” means any sale, lease, transfer or other disposition
(including any such transaction effected by way of merger, amalgamation or
consolidation) by Borrower of any asset (including stock or other equity
interests in Borrower), including without limitation, any sale leaseback
transaction (whether or not involving a Capital Lease), but excluding (a) the
sale of inventory in the ordinary course of business for fair consideration, (b)
the sale or disposition of obsolete machinery and equipment no longer used or
useful in the conduct of such Person’s business (except for assets which are
security for Lender’s Loan), (c) the sale of or realization on delinquent
receivables and (d) equipment disposed of during any Fiscal Year, which in the
aggregate is not Material.


“Bankruptcy Code” means the Bankruptcy Code in Title 11 of the United States
Code, as amended, modified, succeeded or replaced from time to time.


“Bankruptcy Event” means, with respect to any Person, the occurrence of any of
the following with respect to such Person: (a) a court or governmental agency
having jurisdiction in the premises shall enter a decree or order for relief in
respect of such Person in an involuntary case under any applicable bankruptcy,
insolvency or other similar Law now or hereafter in effect, or appointing a
receiver, liquidator, assignee, custodian, trustee, sequestrator (or similar
official) of such Person, or for any substantial part of its Property, or
ordering the winding up or liquidation of its affairs; or (b) there shall be
commenced against such Person an involuntary case under any applicable
bankruptcy, insolvency or other similar Law now or hereafter in effect, or any
case, proceeding or other action for the appointment of a receiver, liquidator,
assignee, custodian, trustee, sequestrator (or similar official) of such Person,
or for any substantial part of its Property, or for the winding up or
liquidation of its affairs, and such involuntary case or other


Note and Loan Agreement (Seventh Avenue Poulsbo, LLC/Note No. 6097341)
2

--------------------------------------------------------------------------------





case, proceeding or other action shall remain undismissed, undischarged or
unbonded for a period of 60 consecutive days; or (c) such Person shall commence
a voluntary case under any applicable bankruptcy, insolvency or other similar
Law now or hereafter in effect, or consent to the entry of an order for relief
in an involuntary case under any such Law, or consent to the appointment or
taking possession by a receiver, liquidator, assignee, custodian, trustee,
sequestrator (or similar official) of such Person, or for any substantial part
of its Property, or make any general assignment for the benefit of creditors; or
(d) such Person shall be unable to, or shall admit in writing its inability to,
pay its debts generally as they become due.


“Base Rate” shall have the meaning given in Paragraph 4.01 hereof.


“Base Rate Loan Segment” means the principal portion of the Loan plus accrued
interest priced using the Base Rate.


“Biennial Appraised Timberland Value” means the value determined pursuant to the
most recent biennial appraisal of Guarantor’s timberland.


“Borrower” means Seventh Avenue Poulsbo, LLC, a Washington limited liability
company.


“Borrower’s Obligations” means, without duplication, all of the obligations of
Borrower to Lender whenever arising, under this Note and any of the other Loan
Documents, including without limitation, all principal, interest, monies
advanced on behalf of Borrower under the terms of the Loan Documents, and taxes,
insurance premiums, costs and expenses, and fees and any amounts that would have
accrued but for the automatic stay under the Bankruptcy Code, and any
obligations under any Swap Contract between Borrower and any Swap Issuer,
whenever arising.


“Breakage Fee” shall have the meaning given in Paragraph 6.02 hereof.


“Business Day” means any day Lender is open for business in Spokane, Washington,
except it shall not include Saturday, Sunday or a day that commercial banks in
Spokane, Washington are closed; provided however that, for purposes of defining
any date upon which an interest rate shall be determined by Lender using an
Index Source other than published by Lender, Business Day means any day Lender
and the Index Source are open for business except it shall not include Saturday,
Sunday or a day that commercial banks in Spokane, Washington are closed.


“Calculation Date” means the first three Fiscal Quarter-Ends and the Fiscal
Year-End of Guarantor.


“Capital Lease” means, as applied to any Person, any lease of any Property by
that Person as lessee which, in accordance with GAAP, is or should be accounted
for as a capital lease on the balance sheet of that Person.


“Capital Stock” means (i) in the case of a corporation, capital stock, (ii) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (iii) in the case of a partnership, partnership interests (whether
general or limited), (iv) in the case of a limited liability company, membership
interests, and (v) any other interest or participation that confers on a Person
the right to receive a share of the profits and losses of, or distribution of
assets of, the issuing Person.
“Collateral” means all the property pledged to secure this Loan as described in
the Loan Documents.


“Compliance Certificate” shall mean a certificate in substantially the form of
Exhibit B hereto.


“Consolidated Interest Expense” means, for any period, all interest expense
(including capitalized interest cost and the interest component under Capital
Leases) of Guarantor and its Subsidiaries on a consolidated basis, all as
determined in accordance with GAAP.


“Consolidated Net Income” means, for any period, for Guarantor and its
Subsidiaries on a consolidated basis, net income or net loss, as determined in
accordance with GAAP.




Note and Loan Agreement (Seventh Avenue Poulsbo, LLC/Note No. 6097341)
3

--------------------------------------------------------------------------------





“Consolidated Taxes” means, as of any date of determination, the provision for
federal, state and other income taxes of Guarantor and its Subsidiaries on a
consolidated basis, as determined in accordance with GAAP.


“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.


“Covenant Compliance Worksheet” shall mean a certificate in substantially the
form of Exhibit C hereto.


“Covered Entity” means (a) each Borrower and each Subsidiary of Borrower that is
subject to applicable Anti-Terrorism Laws and (b) each Person that, directly or
indirectly, is in Control of a Person described in clause (a) above.


“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.


“Default Interest Rate” shall have the meaning given in Paragraph 7.03 hereof.


“Disbursement Date” means any Business Day when Loan principal is advanced under
this Note to or on the account of Borrower.


“Environmental Indemnity” means Environmental Indemnity, dated as of December
20, 2012, by and between Borrower and Lender, as amended, restated, modified or
otherwise supplemented from time to time.


“Events of Default” shall have the meaning given in Paragraph 7.01 hereof.


“Fee Timberland” means all road, timber and timberland (net of depletion) owned
by Guarantor or any Wholly Owned Subsidiary.
“Fiscal Quarter” means the three month periods ending March 31, June 30,
September 30 and December 31.


“Fiscal Quarter-End” means March 31, June 30, September 30 and December 31.


“Fiscal Year” means the calendar year.


“Fiscal Year-End” means December 31.


“Fiscal Year-to-Date” means the period from the first day of Borrower’s Fiscal
Year being reported upon through the last day of the Fiscal Quarter being
reported upon.


“Fixed Rate Loan Segment” means each principal portion of the Loan, plus
interest accrued thereon, with all the following attributes that distinguish
such Fixed Rate Loan Segment from other Fixed Rate Loan Segments: a different
Fixed Rate Maturity Date and/or a different date to which a given Fixed Rate
Option was assigned to the Fixed Rate Loan Segment, except as otherwise provided
herein.


“Fixed Rate Maturity Date” shall have the meaning given in Paragraph 4.02
hereof; provided however, if a Fixed Rate Maturity Date falls on a date that is
not a Business Day, then the Fixed Rate Maturity Date shall be deemed to be the
preceding Business Day, unless such Business Day falls in another calendar month
in which case the Fixed Rate Maturity Date shall be deemed to be the succeeding
Business Day.


“Fixed Rate Option” means any of the Fixed Rate Options defined in Paragraph
4.02 hereof.




Note and Loan Agreement (Seventh Avenue Poulsbo, LLC/Note No. 6097341)
4

--------------------------------------------------------------------------------





“FPF Account” means the Future Payment Fund Account that is an interest-bearing
conditional advance payment account with Lender and all money paid into that
account and all interest earned thereon.


“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Account Principles Board and the
American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the public accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.


“Governmental Authority” means the United States, any foreign state or nation,
or any state, commonwealth, district, territory, agency, department,
subdivision, court, tribunal or other instrumentality thereof.


“Guarantor” means Pope Resources, A Delaware Limited Partnership, a Delaware
limited partnership, under the Guaranty Agreement - Unlimited Payment
(“Guaranty”) executed by such party in connection with the Loan Documents, and
as reaffirmed pursuant to the Reaffirmation of Guaranty and Environmental
Indemnity.


“Incipient Default” means an event that with the giving of notice or passage of
time, or both, would become an Event of Default, as further defined herein.


“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following whether or not included as indebtedness or
liabilities in accordance with GAAP: (a) all obligations of such Person for
borrowed money and all obligations of such Person evidenced by bonds,
debentures, notes or similar instruments, or upon which interest payments are
customarily made; (b) all direct or contingent obligations of such Person
arising under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments; (c) all
obligations of such Person under conditional sale or other title retention
agreements relating to property purchased by such Person (other than customary
reservations or retentions of title under agreements with suppliers entered into
in the ordinary course of business); (d) all obligations, including without
limitation, intercompany items, of such Person issued or assumed as the deferred
purchase price of property or services purchased by such Person (other than
trade debt incurred in the ordinary course of business and due within six months
of the incurrence thereof) which would appear as liabilities on a balance sheet
of such Person; (e) all obligations of such Person under take-or-pay or similar
arrangements or under commodities agreements; (f) indebtedness (excluding
prepaid interest thereon) secured by a Lien on property owned or being purchased
by such Person (including indebtedness arising under conditional sales or other
title retention agreements), whether or not such indebtedness will have been
assumed by such Person or is limited in recourse; (g) the principal portion of
all obligations of such Person under Capital Leases; (h) all obligations of such
Person to purchase, redeem, retire, defease or otherwise make any payment in
respect of any equity interest in such Person or any other Person, valued, in
the case of a redeemable preferred interest, at the greater of its voluntary or
involuntary liquidation preference plus accrued and unpaid dividends; (i) all
obligations in respect to any Swap Termination Value of any Swap Contract and
(j) all guarantees of such Person in respect of any of the foregoing. The
Indebtedness of any Person shall include the Indebtedness of any partnership or
joint venture in which a Person is a general partner or a joint venturer.


“Indebtedness to Total Capitalization Ratio” means, as of any date of
determination, (x) Indebtedness of Guarantor and its Subsidiaries on a
consolidated basis minus the Indebtedness associated with non-Wholly Owned
Subsidiaries, divided by (y) the sum of (a) Indebtedness of Guarantor and its
Subsidiaries on a consolidated basis minus the Indebtedness associated with
non-Wholly Owned Subsidiaries, plus (b) Adjusted Partners’ Capital.
“Indemnitor” shall have the meaning given in Paragraph 9.06(b).
“Index Source” means the Federal Farm Credit Banks Funding Corporation, unless
an Index Source is otherwise identified for a given pricing option described
herein.


“Laws” means, collectively, all international, foreign, federal, state and local
statutes, laws, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or


Note and Loan Agreement (Seventh Avenue Poulsbo, LLC/Note No. 6097341)
5

--------------------------------------------------------------------------------





administration thereof by any Governmental Authority charged with the
enforcement, interpretation or administration thereof, and all applicable
administrative orders, directed duties, requests, licenses, authorizations and
permits of and agreements with any Governmental Authority, in each case, whether
or not having the force of law, and without limiting the generality of the
foregoing, the following are Laws: the Internal Revenue Code of 1986 (“IRC”),
the Employee Retirement Income Security Act of 1974 (“ERISA”), the Fair Labor
Standards Act (“FLSA”), and the Comprehensive Environmental Response,
Compensation and Liability Act of 1980 (“CERCLA”).


“Lender” means Northwest Farm Credit Services, FLCA, an association organized
under the Laws of the United States, together with its successors and assigns.


“Lender’s Expenses” means the amounts required to be paid by Borrower pursuant
to Paragraph 9.09.


“LIBOR” means the rate per annum as of 11:00 a.m. (London time) on the day that
is two (2) Business Days prior to the first day of such interest period (the
“Index”), at which deposits in Dollars for the relevant interest period are
offered as determined by the ICE Benchmark Administration (or any successor
thereto, or any other readily available service selected by Lender that has been
approved by the ICE Benchmark Administration as an authorized information vendor
for the purpose of displaying such rates (the “LIBOR Index Source”); provided
that in the event the ICE Benchmark Administration ceases to provide such
quotations, the foregoing rate of interest shall mean any similar successor rate
designated by Lender in its reasonable discretion. If such rate is less than
zero, such rate shall be deemed to be zero.


“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, security interest, encumbrance, lien (statutory or otherwise),
preference, priority or charge of any kind (including any agreement to give any
of the foregoing, any conditional sale or other title retention agreement, any
financing or similar statement or notice filed under the Uniform Commercial Code
as adopted and in effect in the relevant jurisdiction or other similar recording
or notice statute, and any lease in the nature thereof).


“Loan” means all principal amounts advanced by Lender to Borrower or on the
account of Borrower or otherwise under this Note and the other Loan Documents,
and all fees or charges incurred as provided for in this Note and the other Loan
Documents, plus all interest accrued thereon.


“Loan Documents” means this Note and all other documents executed in connection
with the Loan, including without limitation the Membership Agreement, Mortgage
and Fixture Filing, Environmental Indemnity, Guaranty, Reaffirmation of Guaranty
and Environmental Indemnity, SNDA and all renewals, extensions, amendments,
modifications, substitutions and replacements thereof.


“Loan Maturity Date” shall be January 1, 2023.


“Loan Purpose” means (a) reimbursement of Borrower’s costs associated with the
purchase of, and capital improvements made to, the office building and land
located at the common address of 19950 7th Avenue NE, Poulsbo, WA, and (b) to
pay Loan fees and all Lender’s reasonable transaction costs.


“Loan Segment” means the Base Rate Loan Segment or a Fixed Rate Loan Segment.


“Material” means that which, in reasonable and objective contemplation, will or
realistically might affect the business or property of a Person, or the Person’s
creditworthiness as to such business or property, in a significant manner.


“Material Adverse Effect” means a material adverse effect on (a) the condition
(financial or otherwise), operations, business, assets, liabilities or prospects
of Borrower, (b) the ability of Borrower or its Related Parties to perform any
Material obligations under the Loan Documents to which it is a party, or (c) the
Material rights and remedies of Lender under the Loan Documents.


“Membership Agreement” means that certain agreement executed by Guarantor,
concerning Guarantor’s agreement to purchase ACA Stock.


Note and Loan Agreement (Seventh Avenue Poulsbo, LLC/Note No. 6097341)
6

--------------------------------------------------------------------------------







“Mortgage and Fixture Filing” means the Deed of Trust, Assignment of Leases and
Rents and Fixture Filing, dated as of December 20, 2012, executed by Borrower in
favor of Lender, as amended, supplemented or otherwise modified from time to
time.


“Notice” shall have the meaning given in Paragraph 2.04 hereof.


“OFAC” means The Office of Foreign Assets Control of the U.S. Department of
Treasury.


“Organization” means a corporation, limited liability company, joint venture,
firm business trust, estate, trust, partnership or association, two or more
Persons having a joint or common interest, or any other legal or commercial
entity.


“Organization Documents” means (a) with respect to any corporation, the
certificate or articles of incorporation and bylaws; (b) with respect to any
limited liability company, the certificate or articles of formation or
organization and operating agreement; and (c) with respect to any partnership,
joint venture, trust or other form of business entity, the partnership, joint
venture or other applicable agreement of formation or organization and any
agreement, instrument, filing or notice with respect thereto filed in connection
with its formation or organization with the applicable Governmental Authority in
the jurisdiction of its formation or organization and, if applicable, any
certificate or articles of formation or organization of such entity.


“Person” means an individual, an Organization or a Governmental Authority.


“Prepayment Fee” shall have the meaning given in Paragraph 6.01 hereof.


“Pricing Date” means the date a given Loan Segment begins to accrue interest
under a given Rate Option or a day when there is a change in the Base Rate.


“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, tangible or intangible.


“Rate Option” means the Base Rate or one of the Fixed Rate Options.


“Reaffirmation of Guaranty and Environmental Indemnity” means the Reaffirmation
of Guaranty and Environmental Indemnity dated as of the date hereof by and among
Borrower, Guarantor and Lender.


“Related Party or Parties” means, with respect to any Person, such Person’s
Affiliates and the general partners, directors and officers of such Person and
of such Person’s Affiliates. For the avoidance of doubt, the Guarantor is a
Related Party.


“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer or assistant treasurer of Borrower or the effective
equivalent thereof or any other duly authorized officer. Any document delivered
hereunder that is signed by a Responsible Officer shall be conclusively presumed
to have been authorized by Borrower and such Responsible Officer shall be
conclusively presumed to have acted on behalf of Borrower.


“Sanctioned Entity” means (a) a country or a government of a country, (b) an
agency of the government of a country, (c) an organization directly or
indirectly Controlled by a country or its government or (d) a Person resident in
or determined to be resident in a country, in each case, that is subject to a
country sanctions program administered and enforced by OFAC.


“Sanctioned Person” means a person named on the list of Specially Designated
Nationals maintained by OFAC.


“SNDA” means the Subordination, Nondisturbance and Attornment Agreement dated as
of December 20, 2012, by and between Borrower, Lender and Union Bank, N.A., as
amended, restated, modified or otherwise supplemented


Note and Loan Agreement (Seventh Avenue Poulsbo, LLC/Note No. 6097341)
7

--------------------------------------------------------------------------------





from time to time.


“Subsidiary” means, as to any Person, (a) any corporation more than 50 percent
of whose Capital Stock of any class or classes having by the terms thereof
ordinary voting power to elect a majority of the directors of such corporation
(irrespective of whether or not at the time, any class or classes of such
corporation shall have or might have voting power by reason of the happening of
any contingency) is at the time owned by such Person directly or indirectly
through Subsidiaries, and (b) any partnership, association, joint venture or
other entity in which such Person directly or indirectly through Subsidiaries
has more than 50 percent equity interest at any time. Unless otherwise
specified, all references herein to a “Subsidiary” or “Subsidiaries” shall refer
to a Subsidiary or Subsidiaries of Borrower. For purposes of Paragraph 8 of this
Note, Subsidiary or Subsidiaries shall include Timber Funds.


“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swap Dealers Association, Inc., any International Foreign Exchange
Master Agreement, or any other master agreement, including any such obligations
or liabilities under any such master agreement.


“Swap Issuer” means a financial institution chosen by Borrower and reasonably
acceptable to Lender, with whom Borrower enters into a Swap Contract.


“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts.


“Timber Funds” means, ORM Timber Fund II, Inc., ORM Timber Fund III (REIT) Inc.
and any future similar timberland investment entity.


“Wholly Owned Subsidiary” means a Subsidiary, 100% of the Capital Stock of which
is owned, directly or indirectly, by Guarantor.
1.02    Other Interpretive Provisions.    With reference to this Note and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:
a.    The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”. The word “will” shall be construed to have the same
meaning and effect as the word “shall”. Unless the context requires otherwise,
(i) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (ii) the words “herein”, “hereof” and
“hereunder”, and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof and (iii) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.


Note and Loan Agreement (Seventh Avenue Poulsbo, LLC/Note No. 6097341)
8

--------------------------------------------------------------------------------





b.    Unless otherwise specified in a given Loan Document, in the computation of
periods of time from a specified date to a later specified date, the word “from”
means “from and including”; the words “to” and “until” each mean “to but
excluding”; and the word “through” means “to and including”.
c.    Paragraph headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Note or any other Loan Document.
1.03    Accounting Terms.    All accounting terms not specifically or completely
defined herein shall be construed in conformity with, and all financial data
(including financial ratios and other financial calculations) required to be
submitted pursuant to this Note shall be prepared in conformity with GAAP
applied on a consistent basis, as in effect from time to time, applied in a
manner consistent with that used in preparing Guarantor’s audited financial
statements, except as otherwise specifically prescribed herein.
If at any time any change in GAAP would affect the computation of any financial
ratio or requirement set forth in any Loan Document, and either Guarantor or
Lender shall so request, Lender and Guarantor shall negotiate in good faith to
amend such ratio or requirement to preserve the original intent thereof in light
of such change in GAAP; provided that, until so amended, (i) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and (ii) Guarantor shall provide to Lender financial statements
and other documents required under this Note or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.
2.    Advances, Fees, Expenses and Notice.


2.01    Advances. The Loan proceeds were fully disbursed on December 26, 2012.
This is not a revolving loan. Once Loan principal has been borrowed and repaid,
it may not be reborrowed.


2.02    [Intentionally Omitted].


2.03    Fees and Expenses. Borrower shall pay Lender on demand, all fees and
expenses, including attorney fees, related to closing the Note and incurred in
any loan servicing action or to protect or enforce any of Lender's rights in
bankruptcy, appellate proceedings or otherwise, under this Note or the other
Loan Documents. All sums advanced by Lender to protect its interests hereunder
or under the other Loan Documents and all Prepayment Fees and Breakage Fees
shall be payable on demand and shall accrue interest under the interest rate in
effect for the Base Rate Loan Segment on such date and shall be treated as an
advance under the Base Rate Loan Segment.


2.04    Notice of Prepayment and Pricing.


a.    Prepayment of Principal. Borrower shall provide Lender with Notice of the
amount of any prepayment of a Fixed Rate Loan Segment no later than 10:00 a.m.
Spokane time one Business Day prior to the Business Day the prepayment will be
made.


b.    Pricing. Borrower shall provide Lender irrevocable Notice of pricing of a
Loan Segment using a Fixed Rate Option by 10:00 a.m. Spokane time on the Pricing
Date.


c.    Form of Notice. Borrower may provide Lender any Notice required under this
Note by use of the notice in form substantially as set forth on Exhibit A hereto
or other documentation as may be prescribed by Lender. Alternatively, Borrower
may telephone Lender at the numbers designated on Exhibit A or as may be
provided by Lender from time to time. If Notice is by telephone, Lender will
confirm to Borrower the elected prepayment or pricing in writing. All such
Notices are deemed irrevocable when given and are subject to Breakage Fees.


3.    Establishing Future Payment Fund Accounts.    




Note and Loan Agreement (Seventh Avenue Poulsbo, LLC/Note No. 6097341)
9

--------------------------------------------------------------------------------





3.01    Establishing Future Payment Fund Accounts.    Borrower will establish
one or more FPF Accounts with Lender or its affiliates. Each FPF Account will be
held, applied or withdrawn in accordance with the terms and conditions
applicable to FPF Accounts and this Note, which are subject to change or
termination at Lender’s discretion.


3.02    Maximum Amounts.    The maximum amount that may be held in the FPF
Account shall not exceed the outstanding principal balance on the Loan or some
other amount as determined by Lender.


3.03    Rate of Interest.    Interest will accrue on FPF Account balances at a
minimum principal balance to be determined by Lender, from the date payments
were received into an FPF Account. A variable interest rate, subject to
adjustment in the sole discretion of Lender, will be paid on an FPF Account. The
rate paid on funds held in any FPF Account will not exceed the rate paid by
Borrower on the Loan.


3.04    Funds Held and Withdrawal.    Funds will be accepted into an FPF Account
and held for application on the Loan with, or serviced by, Lender. Funds will be
applied to Borrower’s Obligations at Borrower’s discretion or when any payment
under the Loan covered by this Note becomes due and payable. Application of
funds to the Loan does not relieve Borrower from the obligation to make all
payments as provided in the Loan Documents. Funds may be returned to Borrower
for purposes for which Lender would make or increase the Loan to Borrower, upon
request or upon request pursuant to Lender’s electronic funds transfer
procedures. Borrower acknowledges and agrees that during an Event of Default,
Lender has a right of set-off against all funds in Borrower’s FPF Accounts.


3.05    Funds at Risk.    Funds held in any FPF Account are uninsured. Funds are
protected only by the financial condition of Lender. In the event Lender were to
become insolvent and liquidated, the funds in Borrower’s FPF Account would be
applied against the total outstanding Loan balance. Any funds in excess of the
total outstanding Loan balance would be at risk and subject to the claims of
creditors of Lender.


3.06    Security Interest.    Borrower hereby grants to Lender a first lien
security interest in any FPF Account established or to be established by or on
behalf of Borrower related to the Loan.


4.    Interest Rate and Pricing Options.


4.01    Base Rate: LIBOR Variable Base. The Base Rate is the LIBOR Variable
Base. The “LIBOR Variable Base” for any day during a given month means the
one-month LIBOR rate, as made available by the LIBOR Index Source, rounded up to
the nearest .05 percent, plus the Applicable Margin. The LIBOR Variable Base
shall be effective on the first day of the month and remains constant for such
month.


4.02    1-, 3-, 5-, 7- or 10-Year Fixed Rate Options. Borrower understands and
agrees that the availability of any Fixed Rate Option will be determined at
Lender’s (and participant’s, if applicable) sole discretion. Subject to the
preceding sentence, a Fixed Rate Loan Segment may be priced with a fixed rate
equal to the 1-, 3-, 5-, 7- or 10-year Fixed Rate Options, as defined herein,
plus the Applicable Margin. With these Fixed Rate Options, (a) rates may be
fixed for Interest Periods, as defined herein, of 1, 3, 5, 7 and 10 years; and
(b) rates may only be fixed on a Pricing Date to take effect on such Pricing
Date. For purposes hereof: (i) the “1-, 3-, 5-, 7- and 10-year Fixed Rate
Options” shall mean the rate for the all-in cost of the corresponding term for
Farm Credit Medium Term Notes, rounded to the nearest .05 percent, as made
available by the Index Source on the Pricing Date; and (ii) “Interest Period”
shall mean a period commencing on the Pricing Date and ending on the Fixed Rate
Maturity Date. The Fixed Rate Maturity Date for a given Fixed Rate Option shall
be the corresponding 1-, 3-, 5-, 7- or 10-year anniversary of the first day of
the month following the Pricing Date if the Pricing Date is not the first day of
a month or the corresponding anniversary of the Pricing Date if such Pricing
Date is the first day of a month.


4.03    Pricing Elections. Upon irrevocable Notice to Lender in accordance with
Paragraph 2.04 above, as to principal (i) in the amount of an advance, (ii)  in
the Base Rate Loan Segment, or (iii)  in a Fixed Rate Loan Segment on a Fixed
Rate Maturity Date, Borrower may elect to designate all or any part of the
advance or of the Adjusted Principal Balance of such Loan Segment on such
Pricing Date to bear interest at any Rate Option described herein; provided
however, that (1) there is no Event of Default or Incipient Default, (2) no
Fixed Rate Option may be selected which would have


Note and Loan Agreement (Seventh Avenue Poulsbo, LLC/Note No. 6097341)
10

--------------------------------------------------------------------------------





for its Fixed Rate Maturity Date a date later than the Loan Maturity Date, and
(3) there are no more than three Fixed Rate Loan Segments at any one time. If
Borrower does not provide Lender irrevocable Notice of election of a Rate Option
on a Fixed Rate Maturity Date for a Fixed Rate Loan Segment, the Adjusted
Principal Balance of such Loan Segment will be priced at the Base Rate effective
on such Pricing Date.


4.04    Single Base Rate Loan Segment. If on a Pricing Date, any Loan Segment is
priced under the Base Rate resulting in more than one Loan Segment priced under
the Base Rate, all Loan principal priced under the Base Rate will be treated as
a single Base Rate Loan Segment by combining the Adjusted Principal Balances of
such Loan Segments on such Pricing Date.


4.05    Interest Rates. The interest rate used herein does not necessarily
represent the lowest rates charged by Lender on its loans. The interest rates
described herein are per annum rates. Interest rates using the LIBOR Index
Source are calculated on the basis of the actual number of days elapsed for a
360 day year. Interest rates using any other Index Source are calculated on the
basis of the actual number of days elapsed during the year for the actual number
of days in the year.


4.06    Index and Index Source. If the Index or Index Source provided for herein
cannot be ascertained during the Note term, Lender will choose a new index or
Index Source which it determines, in its sole discretion, is comparable to be
effective upon notification thereof to Borrower.


4.07    Additional Pricing Options. In the event Borrower should desire to price
a Loan Segment using the Index, Pricing Date and margin other than as provided
for herein, Borrower may request Lender to quote a rate and lock-in fee for an
identified principal amount and desired pricing option. Lender will provide
Borrower such a quote if available under Lender’s then existing policies and
procedures, and shall provide Borrower the option to elect such a rate upon
payment of the lock-in fee, if required, which rate shall be effective on the
Pricing Date for the Loan Segment, upon terms and conditions and within
timeframes as Lender may prescribe at the time of the quote.


4.08    Changes in Circumstances. In the event that, on any date on which an
interest rate for pricing this Note is to be determined, Lender determines that
the applicable interest rate does not adequately reflect the cost to Lender of
making or maintaining its loans, Lender shall promptly give notice of such facts
to Borrower. Within ten days thereof, Borrower shall make an appointment to meet
with Lender to determine a new adjustment factor for pricing this Note. Any
change to the adjustment factor shall require mutual written consent and
agreement.


5.    Payment.


5.01    Payment of Loan Segments. Each Loan Segment shall be repaid in equal
monthly principal and interest payments, based on the Adjusted Principal Balance
of each Loan Segment amortized over a period beginning with the date of creation
of the Loan Segment and ending on January 1, 2033. Such payments shall be due
and payable, commencing on the first day of the month beginning on February 1,
2013, and shall continue on the first day of each month thereafter until the
Loan is paid in full. Provided however, so long as there is no Event of Default
or Incipient Default, upon a Pricing Date for a Loan Segment, Lender will
reamortize the Adjusted Principal Balance of the Loan Segment on such Pricing
Date over the period from such Pricing Date to January 1, 2033.


5.02    Payment in Full on Loan Maturity Date. The unpaid principal balance,
unpaid interest thereon, and other amounts due under this Note and the other
Loan Documents shall be paid in full on the Loan Maturity Date. The payment
required in Paragraph 5.01 results in a balloon payment being due on the Loan
Maturity Date.


5.03    Manner of Payments. Upon Lender’s written request, payments shall be
electronically submitted no later than 10:00 a.m. Spokane time on the date
specified for payment. If any payment date is not a Business Day, then payment
shall be due on the next succeeding Business Day. All sums payable to Lender
hereunder shall be paid directly to Lender in immediately available funds in
U.S. dollars. Lender shall send to Borrower periodic statements of all amounts
due hereunder at applicable interest rates, which statements shall be considered
correct and conclusively binding on Borrower in all respects and for all
purposes unless Borrower notifies Lender in writing of any objections


Note and Loan Agreement (Seventh Avenue Poulsbo, LLC/Note No. 6097341)
11

--------------------------------------------------------------------------------





within 15 days of receipt of any such statement, provided, however, that failure
to receive a periodic statement shall not excuse payment of any sums payable
hereunder.


5.04    Application of Payments. Lender may apply any payment received from or
on behalf of Borrower to principal, interest, or any part of the indebtedness,
including any fees and expenses due under this Note or any other Loan Document,
as Lender, in its sole discretion, may choose. Subject to the preceding
sentence, Borrower may at any time pay any amount of principal in advance of its
maturity subject to the Prepayment Fee described herein. Unless Lender otherwise
elects, so long as there is no Event of Default, principal prepayments shall
reduce the balance owing and discharge the indebtedness at an earlier date, but
shall not alter the obligation to pay scheduled payments until the indebtedness
is paid in full. In addition, so long as there is no Event of Default or
Incipient Default, principal prepayments shall be applied to principal under a
given Loan Segment, as selected by Borrower, in inverse order of their maturity,
and shall not alter the obligation to pay scheduled payments until the
indebtedness for each Loan Segment is paid in full.


5.05    Right of Setoff.    If an Event of Default shall have occurred and be
continuing, Lender is hereby authorized at any time and from time to time, to
the fullest extent permitted by applicable Law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by Lender to or for the credit or the account of Borrower against any
and all of the obligations of Borrower now or hereafter existing under this Note
or any other Loan Document to Lender, irrespective of whether or not Lender
shall have made any demand under this Note or any other Loan Document and
although such obligations of Borrower may be contingent or unmatured or are owed
to a branch or office of Lender different from the branch or office holding such
deposit or obligated on such indebtedness. The rights of Lender under this
Paragraph 5.05 are in addition to other rights and remedies (including other
rights of setoff) that Lender may have.


5.06    Disbursements.    Borrower agrees that all Loan funds disbursed shall be
used only for the Loan Purpose.


6.    Prepayment and Breakage Fees.


6.01    Prepayment Fee. The following Prepayment Fee shall apply to the Loan and
supersede and replace any inconsistent terms in the Prior Note and this Note.
The Loan is subject to the following Prepayment Fee.


a.    Exemption to Prepayment Fee. Principal prepayments made while a Loan
Segment is priced under the Base Rate shall not be subject to a Prepayment Fee.
In addition, there is no Prepayment Fee for any prepaid principal if a
prepayment is received on a Fixed Rate Maturity Date for the Loan Segment being
prepaid. Other prepayments of principal shall be subject to a Prepayment Fee, as
described below.


b.    “Prepayment” Defined. For purposes of this Note, “prepayment” shall mean
any instance wherein the indebtedness is partially or fully satisfied in any
manner prior to a payment due date whether voluntarily or involuntarily
(excluding scheduled payments that have been paid) pursuant to the terms of the
Loan Documents. Prepayment shall include, but not be limited to: (i) any payment
after an Event of Default under the Loan Documents; (ii) payment to Lender by
any holder of an interest in any Collateral; (iii) any payment after the Loan
Maturity Date is accelerated for any reason; (iv) payment resulting from any
sale or transfer of Collateral pursuant to foreclosure, sale under power,
judicial order or trustee’s sale; and (v) payment by sale, transfer or
offsetting credit in connection with or under any bankruptcy, insolvency,
reorganization, assignment for the benefit of creditors or receivership or
similar proceedings under any statute of the United States or any state thereof
involving Borrower or the Collateral. In the event of any acceleration of the
Loan Maturity Date, the amount due hereunder shall include the charge which
would be due under the Prepayment Fee in the event of a voluntary prepayment at
the time of such acceleration, and the date of acceleration of the Loan Maturity
Date will be deemed to be the date of prepayment.


c.    Prepayment Fee. The “Prepayment Fee” is an amount intended to reasonably
compensate Lender for the loss of the intended benefit of Lender’s bargain in
the case of a prepayment. Borrower and Lender intend that the principal balance
of each Loan Segment will yield to Lender an annual return after the date the
Loan Segment is prepaid of not less than the annual return for the period when
the interest rate is fixed. In the event of a prepayment, Lender


Note and Loan Agreement (Seventh Avenue Poulsbo, LLC/Note No. 6097341)
12

--------------------------------------------------------------------------------





will lose the intended benefit of its bargain. Accordingly, the Prepayment Fee
is intended to reasonably compensate Lender for such loss and costs. The
Prepayment Fee shall be payable on demand, and shall be an amount calculated on
a make-whole basis, as calculated under Lender’s then current methodology.


6.02    Breakage Fee. In the event of an occurrence under subparagraphs a. or b.
below, then Borrower shall immediately pay Lender, on demand, a Breakage Fee in
an amount calculated on a make-whole basis, as calculated under Lender’s then
current methodology:


a.    Borrower provides Lender Notice that Loan principal is to be priced using
a Fixed Rate Option, after which Borrower revokes such Notice; or


b.    Borrower provides Lender Notice that Loan principal priced under a Fixed
Rate Option is to be repriced or prepaid on other than a Pricing Date, after
which Borrower revokes such Notice or fails to prepay pursuant to the Notice.


6.03    Participation. Participant(s), if any, may calculate a Prepayment Fee or
Breakage Fee using the calculation on a make-whole basis, as calculated under
Lender’s then current methodology, provided however, a participant may use a
different methodology than Lender.


7.    Default.


7.01    Events of Default. Time is of the essence in the performance of this
Note. The occurrence of any one or more of the following events shall constitute
an “Event of Default” under this Note:


a.    Borrower fails to make any payment of principal, interest or other costs,
fees or expenses when due and payable or to perform any obligation or covenant
as and when required under the Loan Documents for the Loan or any other note,
loan or contract Borrower, or any of them, may have with Lender or an affiliate
of Lender.


b.    Any financial statement, representation, warranty or certificate made or
furnished by Borrower or Guarantor to Lender in connection with the Loan, or as
an inducement to Lender to enter into the Loan is materially false, incorrect,
or incomplete when made.


c.    Any Bankruptcy Event shall occur with respect to Borrower, or any
Bankruptcy Event that has a Material Adverse Effect on Borrower shall occur with
respect to any of Borrower’s Subsidiaries.


d.    Guarantor shall revoke, repudiate or terminate the Guaranty as reaffirmed
by the Reaffirmation of Guaranty and Environmental Indemnity.


e.    This Note or any other Loan Document ceases to be valid and binding on
Borrower or Guarantor or is declared null and void, or the validity or
enforceability thereof is contested by Borrower or Guarantor or Borrower or
Guarantor denies that it has any or further liability under this Note or any of
the other Loan Documents.


7.02    Acceleration. In the event of any uncured Event of Default beyond any
applicable cure periods provided for in the Loan Documents, at Lender's option,
without notice or demand, the unpaid principal balance of the Loan, plus all
accrued and unpaid interest thereon and all other amounts due shall immediately
become due and payable.


7.03    Default Interest Rate. The Default Interest Rate applicable to a
delinquent payment for a Loan Segment shall equal four percent (4%) per annum
above the interest rate in effect on such Loan Segment at the time such payment
was due, which rate shall accrue on the total amount of the payment due until
paid, accelerated or upon maturity; provided however, that upon acceleration
and/or maturity, the Default Interest Rate shall be equal to and remain at four
percent (4%) per annum above the interest rate in effect for each Loan Segment
at the time of acceleration or maturity and shall accrue on the entire unpaid
balance of the Loan Segment until paid in full.




Note and Loan Agreement (Seventh Avenue Poulsbo, LLC/Note No. 6097341)
13

--------------------------------------------------------------------------------





7.04    Notice and Opportunity to Cure. Notwithstanding any other provision of
the Loan Documents, Lender shall not accelerate the maturity of the Loan (a)
because of a monetary default (defined below), unless the monetary default is
not cured within ten days of its due date, or (b) because of a nonmonetary
default (defined below), unless the nonmonetary default is not cured within 30
days after (i) the date on which Lender transmits by facsimile, mails or
delivers written notice of the nonmonetary default to Borrower, or (ii) the date
on which Borrower notifies Lender (verbally or in writing) of the nonmonetary
default. For purposes of this Note, the term “monetary default” means a failure
by Borrower to make any payment required of it pursuant to the Note or any other
Loan Document, and the term “nonmonetary default” means a failure by Borrower or
any other Person to perform any obligation contained in the Loan Documents,
other than the obligation to make payments provided for in the Loan Documents.


8.    Loan Terms, Provisions and Covenants. This Note is subject to the terms,
provisions and covenants of the Membership Agreement and the following terms,
provisions and covenants:


8.01    Financial Statements. Borrower shall deliver or cause Guarantor to
deliver, and Guarantor shall deliver, to Lender, in form and detail satisfactory
to the Lender:


i.    As soon as available, but in any event within 90 days after each Fiscal
Year-End (i) a consolidated balance sheet, the related consolidated statement of
shareholders’ (or equivalent) equity and cash flows and the related consolidated
statement of income or operations for such Fiscal Year of Guarantor and its
Subsidiaries as of the end of such Fiscal Year and (ii) a consolidated balance
sheet, the related consolidated statement of shareholders’ (or equivalent)
equity and cash flows and the related consolidated statement of income or
operations for such Fiscal Year of Guarantor and its Subsidiaries but excluding
the non-Wholly Owned Subsidiaries as of the end of such Fiscal Year, setting
forth in each case, in comparative form, the figures for the previous Fiscal
Year, all in reasonable detail and prepared in accordance with GAAP, except with
respect to consolidation principles. Such consolidated statements in clause (i)
shall be audited and accompanied by a report and opinions of an independent
certified public accountant, reasonably acceptable to Lender, which report and
opinion shall be prepared in accordance with generally accepted auditing
standards and shall not be subject to any “going concern” or like qualification
or exception or any qualification or exception as to the scope of such audit;
    
ii.    As soon as available, but in any event within 45 days after each of the
first three Fiscal Quarter-Ends, (i) a consolidated balance sheet, the related
consolidated statement of cash flows and the related consolidated statement of
income or operations for such Fiscal Quarter-End of Guarantor and its
Subsidiaries, and for the portion of Guarantor’s Fiscal Year then ended and (ii)
a consolidated balance sheet, the related consolidated statement of cash flows
and the related consolidated statement of income or operations for such Fiscal
Quarter-End of Guarantor and its Subsidiaries but excluding the non-Wholly Owned
Subsidiaries setting forth in each case, in comparative form, the figures for
the corresponding Fiscal Quarter-End of the previous Fiscal Year and the
corresponding portion of the previous Fiscal Year, all in reasonable detail;


iii.    Concurrently with the delivery of the financial statements referred to
in Paragraphs 8.01.i and ii, a duly completed Compliance Certificate, signed by
a Responsible Officer, certifying that such financial statements are fairly
presenting the financial condition, results of operations, shareholders’ (or
equivalent) equity and cash flows of Guarantor and its Subsidiaries in
accordance with GAAP (subject only to normal year-end audit adjustments and the
absence of footnotes with respect to financial statements provided under
Paragraph 8.01.ii.). A sample Compliance Certificate is attached hereto as
Exhibit B. Borrower’s Compliance Certificate shall be accompanied by a Covenant
Compliance Worksheet, a sample of which is attached hereto as Exhibit C, signed
by a Responsible Officer;


iv.    Promptly upon receipt thereof, copies of written communications of any
material weaknesses or significant deficiencies in internal controls over
financial reporting submitted to Guarantor’s audit committee by its independent
certified public accountants in connection with an audit or review of Guarantor
and the responses of management to such communications;


v.    By March 1 of each year, Guarantor will provide a detailed financial
projection for Guarantor and its Subsidiaries excluding the non-Wholly Owned
Subsidiaries for the current fiscal year to include a balance


Note and Loan Agreement (Seventh Avenue Poulsbo, LLC/Note No. 6097341)
14

--------------------------------------------------------------------------------





sheet, income statement and statement of cash flow. Such projections shall
provide sufficient detail to calculate the financial covenants in Paragraph
8.02.


vi.    Promptly upon request of Lender, (1) copies of any filings and
registrations with, and reports to or from, the Securities Exchange Commission,
or any successor agency, and copies of all financial statements, proxy
statements, notices and reports as Guarantor shall send to its shareholders, and
(2) all reports and written information to and from the United States
Environmental Protection Agency, or any state or local agency responsible for
environmental matters, the United States Occupational Health and Safety
Administration, or any state or local agency responsible for health and safety
matters, or any successor agencies or authorities concerning environmental,
health or safety matters that are Material to Guarantor;


vii.    Upon Borrower’s obtaining knowledge thereof, Borrower shall give written
notice to Lender immediately of (1) the occurrence of an event or condition
consisting of an Event of Default or Incipient Default, specifying the nature
and existence thereof and what action Borrower proposes to take with respect
thereto, and (2) the occurrence of any of the following with respect to
Borrower: (a) the pendency or commencement of any litigation, arbitral or
governmental proceeding against Borrower or a Related Party which if adversely
determined is likely to have a Material Adverse Effect, (b) the institution of
any proceedings against Borrower or a Related Party with respect to, or the
receipt of notice by such Person of potential liability or responsibility for
violation, or alleged violation, of any federal, state or local Law, rule or
regulation, including but not limited to, environmental Laws, the violation of
which would likely have a Material Adverse Effect.


8.02    Financial Covenants. Borrower hereby covenants and agrees that so long
as this Loan Agreement is in effect or any of Borrower’s Obligations shall
remain outstanding, Borrower shall cause Guarantor to comply with and maintain
the following financial covenants, to be measured as follows:


a.    Indebtedness to Total Capitalization Ratio shall be less than or equal to
0.30:1.00, to be measured as of each Fiscal Year-End, to be measured as of each
Fiscal Year-End;


b.     Adjusted Consolidated Interest Coverage Ratio shall not be less than
3:00:1:00 to be measured as of each Fiscal Quarter-End on a four quarter rolling
basis.


8.03    General Covenants. Borrower shall comply with the following covenants
during the Loan term:


a.    Borrower will comply with all Laws affecting Borrower’s operations
including any environmental and any other applicable Laws. Borrower shall
indemnify Lender against failure to so comply with environmental Laws. Such
indemnification shall survive satisfaction of the debt.


b.    Borrower shall maintain at all times insurance with company or companies
acceptable to lender, against loss or damage by fire or other casualty on the
Collateral naming Lender as lender loss payee or as mortgagee under a standard
mortgage clause with minimum insurance coverage equal to the fair market value
of the Collateral or as otherwise to be determined by Lender, which other
amounts shall be communicated to Borrower in writing.


c.    Borrower shall pay, or cause to be paid, before they become delinquent and
where the failure to pay or discharge such amounts will have a Material Adverse
Effect, all taxes imposed upon it that it is required to withhold and pay,
except when contested in good faith by appropriate proceedings with adequate
reserves therefore having been set aside on their books. Notwithstanding the
foregoing rights of contest, such taxes will be paid whenever foreclosure on any
Lien that has attached appears imminent.


d.    Borrower shall pay when due (or within applicable grace periods) all
Indebtedness due third persons except when the amount is being contested in good
faith by appropriate proceedings and with adequate reserves being set aside on
their books.




Note and Loan Agreement (Seventh Avenue Poulsbo, LLC/Note No. 6097341)
15

--------------------------------------------------------------------------------





e.    From time to time, Borrower shall execute and deliver to Lender such
additional documents and will provide such additional information as Lender may
reasonably require to carry out the terms of this Note and be informed of the
status and affairs of Borrower.


f.    Borrower will preserve, renew and maintain in full force and effect its
legal existence and good standing (or the local equivalent) under the Laws of
the jurisdiction of its organization; take all reasonable action to maintain all
rights, privileges, permits, licenses and franchises necessary or desirable in
the normal conduct of its business, except to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect; and preserve
or renew all of its registered patents, trademarks, trade names and service
marks, the non-preservation of which could reasonably be expected to have a
Material Adverse Effect.


g.    Borrower will permit representatives and independent contractors of Lender
to visit and inspect any of its properties, to examine its corporate, financial
and operating records, and make copies thereof or abstracts therefrom, and to
discuss its affairs, finances and accounts with its directors, officers, and
independent public accountants, and at such reasonable times during normal
business hours and as often as may be reasonably desired, upon reasonable
advance notice to Borrower; provided, however, that when an Event of Default
exists Lender (or any of their respective representatives or independent
contractors) may do any of the foregoing at the expense of Borrower at any time
during normal business hours and without advance notice.


h.    Borrower shall not create, assume or suffer to exist, create, assume or
suffer to exist, any Lien on any Collateral now or hereafter acquired by it
other than Permitted Liens.


i.    Borrower shall not substantively alter the nature, character or conduct of
its business conducted by it.


j.    Borrower shall not dissolve, liquidate or wind up its affairs, or enter
into any transaction of merger or consolidation.


k.    Borrower shall not make an Asset Disposition that would have a Material
Adverse Effect on the financial condition of Borrower.


l.    Borrower shall not (i) change its Fiscal Year-End or (ii) amend, modify or
change its Organization Documents, in a manner that would result in a Material
Adverse Effect.


m.    Borrower shall not furnish any certificate or other document to Lender
that contains any untrue statement of Material fact or that omits to state all
Material facts necessary to make it not misleading in light of the circumstances
under which it is furnished.


n.    Borrower shall not create, assume, incur, suffer to exist or otherwise
become or remain liable in respect of any Indebtedness, other than (i)
Indebtedness evidenced by this Note and (ii) Indebtedness permitted under the
Guarantor Loan Agreements.


o.    Borrower shall not and shall not allow any of its Related Parties to
create, incur or suffer to exist, a Material Adverse Effect.


p.    Borrower shall not permit (i) any Covered Entity, either in its own right
or through any third party, to (1) have any of its assets in a Sanctioned Entity
or in the possession, custody or Control of a Sanctioned Entity in violation of
any Anti-Terrorism Law; (2) do business in or with, or derive any of its income
from investments in or transactions with, any Sanctioned Entity or Sanctioned
Person in violation of any Anti-Terrorism Law; (3) engage in any dealings or
transactions prohibited by any Anti-Terrorism Law; or (4) use the Loan or other
extensions of credit from Lender to fund any operations in, finance any
investments or activities in, or, make any payments to, a Sanctioned Entity in
violation of any Anti-Terrorism Law, (ii) the funds used to repay the Borrower’s
Obligations to be derived in violation of any Anti-Terrorism Law, or (iii) any
Covered Entity to fail to comply with all Anti-Terrorism Laws. Borrower shall
promptly notify Lender in writing upon the occurrence of any of the foregoing.


Note and Loan Agreement (Seventh Avenue Poulsbo, LLC/Note No. 6097341)
16

--------------------------------------------------------------------------------







9.    Miscellaneous Terms.


9.01    Governing Law. The substantive Laws of the State of Washington shall
apply to govern the construction of the Loan Documents and the rights and
remedies of the parties except where the location of the Collateral for the Loan
may require the application of the Laws of another state or where federal Laws,
including the Farm Credit Act of 1971, as amended, may be applicable.


9.02    Notice and Communications. Unless otherwise expressly provided herein or
in the Loan Documents, all notices and other communications provided for
hereunder shall be in writing (including by FAX transmission). All such written
notices shall be mailed, faxed or delivered to the applicable address or FAX
number as each party provides to the other from time to time. The Loan Documents
may be signed and transmitted by FAX, telecopy, emailed .PDF or any other
electronic means that reproduces an image of the actual executed signature. The
effectiveness of any such documents and signatures shall, subject to applicable
Law, have the same force and effect as manually signed originals and shall be
binding on Borrower, Guarantor and Lender. Lender may also require that any such
document and signature be confirmed by manually-signed original thereof;
provided however, that the failure to request or deliver the same shall not
limit the effectiveness of any FAX document or signature. Email, internet or
intranet websites may be used only to distribute routine communications, such as
financial statements, billing statements and other like information and to
distribute Loan Documents for execution by the parties thereto and may not be
used for any other purpose, unless approved by Lender and the parties hereto;
provided that, an original signed document that has been scanned and attached to
an email shall have the same force and effect as a document sent by FAX.


9.03    General Provisions. Borrower agrees to this Note as of the date above
written. Borrower waives presentment for payment, demand, notice of nonpayment,
protest, notice of protest and diligence in enforcing payment of this Note. This
Note and the other Loan Documents constitute the entire agreement between
Borrower and Lender and supersede all prior oral negotiations and promises which
are merged into such writings. Upon written agreement of the parties, the
interest rate, payment terms or balances due under this Note may be indexed,
adjusted, renewed or renegotiated. Lender may at any time, without notice,
release all or any part of the security for this Note, including any real estate
and or personal property covered by the Loan Documents; grant extensions,
deferments, renewals or reamortizations of any part of the indebtedness
evidenced by this Note over any period of time; and release from personal
liability any one or more of the parties who are or may become liable for the
Indebtedness evidenced by this Note without affecting the personal liability of
any other party. Lender may exercise any and all rights and remedies available
at law, in equity and provided herein and in the other Loan Documents. Any delay
or omission by Lender in exercising a right or remedy shall not waive that or
any other right or remedy. No waiver of default by Lender shall operate as a
waiver of the same or any other default on a future occasion. Lender shall not
be obligated to renew the Note or any part thereof or to make additional or
future loans to Borrower. Borrower agrees to take any action requested by Lender
to perfect or continue the lien and priority of the Loan Documents, including,
but not limited to, any action requested by any governmental agency. All
Exhibits hereto are incorporated herein and made a part of this Note. This Note
may be executed in any number of counterparts, each of which shall be deemed to
be an original, but all of which together, shall constitute but one and the same
instrument. Borrower shall comply with the capitalization requirements of ACA,
as stated in the Membership Agreement.


9.04    No Personal Liability of General Partners. In any action brought to
enforce the obligation of Guarantor to pay Borrower’s Obligations, any judgment
or decree shall not be subject to execution on, nor be a lien on, the assets of
the General Partners of Guarantor, other than their interests in the Collateral,
if any. The foregoing shall in no way otherwise affect the personal liability of
Borrower or Guarantor. This Paragraph shall be added to the Guaranty as
reaffirmed by the Reaffirmation of Guaranty and Environmental Indemnity.


9.05    Waiver of Jury Trial. BORROWER AND LENDER HEREBY IRREVOCABLY WAIVE ANY
RIGHT THEY MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS LOAN DOCUMENT AND ANY FUTURE
MODIFICATIONS, AMENDMENTS, EXTENSIONS, RESTATEMENTS AND SERVICING ACTIONS
RELATING TO THIS LOAN


Note and Loan Agreement (Seventh Avenue Poulsbo, LLC/Note No. 6097341)
17

--------------------------------------------------------------------------------





DOCUMENT. THE PARTIES INTEND THAT THIS JURY WAIVER WILL BE ENFORCED TO THE
MAXIMUM EXTENT ALLOWED BY LAW.


9.06    Lender’s Expenses; Indemnity; Waiver of Damages by Borrower.


a.    Borrower shall pay all expenses incurred by Lender, including the
reasonable fees, costs, charges and disbursements of counsel engaged or retained
by Lender, in connection with the preparation, negotiation, execution, delivery,
administration, enforcement or collection of this Note and the other Loan
Documents or any amendments, modifications, or waivers of the provisions hereof
or thereof (whether or not the transactions contemplated hereby or thereby shall
be consummated), including (i) all costs and expenses incurred in obtaining,
perfecting, maintaining, determining the priority of, and releasing any security
of Borrower’s Obligations, including, to the extent permitted by Law, all taxes,
assessments or charges arising as a result of the transactions contemplated by
any of the Loan Documents or the recording of any Loan Documents; and (ii) all
expenses incurred by Lender (including the fees, costs, charges and
disbursements of any counsel engaged or retained by Lender) in connection with
any litigation or controversy connected with Borrower’s Obligations, including
any Debtor Relief Laws, receivership, injunction or other proceeding, or any
appeal from or petition for review of any such proceeding, involving Borrower,
or any workout, renegotiation or restructuring of the transactions contemplated
by the Loan Documents or any action to realize upon or enforce Lender’s right in
and to the Collateral or otherwise incurred by Lender after the occurrence of an
Event of Default.


b.    Borrower shall indemnify Lender and each Related Party of Lender (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses (including the fees, charges and disbursements of any counsel for any
Indemnitee), incurred by any Indemnitee or asserted against any Indemnitee by
any third party or by Borrower or any other party hereto arising out of, in
connection with, or as a result of (i) the execution or delivery of this Note,
another Loan Document or any agreement or instrument contemplated, the
performance by the parties hereto of their respective obligations or
consummation of the transactions contemplated, (ii) any actual or alleged
presence or release of hazardous materials on or from any property owned or
operated by Borrower, or any environmental liability related in any way to
Borrower or any of its Subsidiaries, or (iii) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by Borrower or any other party hereto, and regardless of whether any
Indemnitee is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or (y) result from a claim
brought by Borrower or any other party hereto against an Indemnitee for breach
in bad faith of such Indemnitee’s obligations hereunder or under any other Loan
Document, if Borrower or such party hereto has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction; provided however that, in the course of any proceeding
of any nature contemplated by this subparagraph between or among Indemnitee,
Borrower or any party hereto, each such party shall be responsible for their own
fees and expenses, provided further, that following a nonappealable judgment,
the prevailing party or substantially prevailing party shall be entitled to
payment of its reasonable costs and expenses from the other party or parties.


c.    To the fullest extent permitted by applicable Law, Borrower shall not
assert, and each such party hereby waives, any claim against any Indemnitee, on
any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Note, any other Loan Document or any agreement or
instrument contemplated, the transactions contemplated, any Loan or the use of
the proceeds thereof. No Indemnitee referred to in Subparagraph b. above shall
be liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Note or the other Loan Documents or the transactions contemplated.


d.    All amounts due under this Paragraph 9.06 shall be payable not later than
ten Business Days after demand therefore.


Note and Loan Agreement (Seventh Avenue Poulsbo, LLC/Note No. 6097341)
18

--------------------------------------------------------------------------------







e.    The agreements in this Paragraph shall survive the repayment, satisfaction
or discharge of Borrower’s Obligations.


9.07    No Novation.    This Note shall not constitute a novation and shall in
no way adversely affect or impair the lien priority of the Loan Documents. Each
of the Loan Documents, agreements and instruments creating, evidencing and
securing the repayment of the Loans shall remain in effect and is valid, binding
and enforceable according to its terms, except as modified herein. The recitals
to this Note are hereby incorporated herein and made a part hereof.


ORAL AGREEMENTS OR ORAL COMMITMENTS TO LOAN MONEY, EXTEND CREDIT, OR TO FORBEAR
FROM ENFORCING REPAYMENT OF A DEBT ARE NOT ENFORCEABLE UNDER WASHINGTON LAW.




[remainder of page intentionally left blank; signature pages follow]In Witness
Whereof, the parties hereto have duly executed this Note as of the date first
above written.


LENDER:
NORTHWEST FARM CREDIT SERVICES, FLCA






By:                         
Authorized Agent


BORROWER:
SEVENTH AVENUE POULSBO, LLC
By: OPG Properties LLC, Sole Member
By: Pope Resources, A Delaware Limited Partnership, Sole Member
By: Pope MGP Inc., a Delaware corporation, its Managing General Partner






By:                                                         Thomas M. Ringo,
President and CEO






GUARANTOR:
POPE RESOURCES, A DELAWARE LIMITED PARTNERSHIP
By: Pope MGP Inc., a Delaware corporation, its Managing General Partner






By:                                                 
Thomas M. Ringo, President and CEO






EXHIBIT A
NOTICE/CONFIRMATION


NOTICE TO:


Note and Loan Agreement (Seventh Avenue Poulsbo, LLC/Note No. 6097341)
19

--------------------------------------------------------------------------------





Loan Accounting and Operations
Northwest Farm Credit Services, FLCA
2001 South Flint Road
Spokane, WA 99224-9198




P. O. Box 2515
Spokane, WA 99220-2515




Fax: 509-340-5508
Tel: 1-800-216-4535



This Notice is provided pursuant to the Amended and Restated Note and Loan
Agreement dated as of September 30, 2016, as extended, renewed, amended or
restated.


SELECT ONE:     Loan Segment
Pricing
Prepayment of Principal
Initial Disbursement Amount


Loan Segment Currently Priced Under Option                     
Principal Amount                                 
To New Pricing Option                                 
Date to be Effective                                 


Date:                     


Seventh Avenue Poulsbo, LLC


By:                     
Authorized Agent


CONFIRMATION
Lender confirms that the above actions were taken or modified as provided for
below:
                                                    
                                                    
                                                    
                                                    


NORTHWEST FARM CREDIT SERVICES, FLCA


Date:                     By:                         
Authorized Agent










EXHIBIT B
FORM OF COMPLIANCE CERTIFICATE


Financial Statement Date: _______________, 20__


To:    Northwest Farm Credit Services, FLCA


Reference is made to that certain Amended and Restated Note and Loan Agreement,
dated as of September 30, 2016, (the “Note”) among SEVENTH AVENUE POULSBO, LLC
(“Borrower”), POPE RESOURCES, A DELAWARE LIMITED PARTNERSHIP (“Guarantor”), and
NORTHWEST FARM CREDIT SERVICES, FLCA (“Lender”).




Note and Loan Agreement (Seventh Avenue Poulsbo, LLC/Note No. 6097341)
20

--------------------------------------------------------------------------------





The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the __________________________ of Guarantor, and that, as such, he/she
is authorized to execute and deliver this Certificate to Lender on behalf of
Guarantor, and that:


[Use following Paragraph 1 for Fiscal Year-End financial statements]


1.    Attached hereto as Schedule 1, are the Fiscal Year-End audited financial
statements required by Paragraph 8.01.i of the Note for the Fiscal Year of
Guarantor ended as of the above date, together with the report and opinion of an
independent certified public accountant required by such Paragraph.


[Use following Paragraph 1 for [first/second/third] Fiscal Quarter-End financial
statements]


1.    Attached hereto as Schedule 1, are the financial statements required by
paragraph 8.01.ii of the Note for the Fiscal Quarter of Guarantor ended as of
the above date. Such financial statements fairly present the financial
condition, results of operations and cash flows of Guarantor and its
Subsidiaries in accordance with GAAP, as of such date and for such period,
subject only to normal year-end adjustments and the absence of footnotes.


2.    The undersigned has reviewed and is familiar with the terms of the Note
and has made, or has caused to be made under his/her supervision, a detailed
review of the transactions and condition (financial or otherwise) of Borrower
and Guarantor during the accounting period covered by the attached financial
statements.


3.    A review of the activities of Borrower and Guarantor during such fiscal
period has been made under the supervision of the undersigned with a view to
determining whether during such fiscal period Borrower and Guarantor performed
and observed all its obligations under the Loan Documents, and


[select one:]


[To the best knowledge of the undersigned during such fiscal period, Borrower
and Guarantor performed and observed each covenant and condition of the Loan
Documents applicable to it.]


--or--


[The following covenants or conditions have not been performed or observed and
the following is a list of each such Incipient Defaults and their nature and
status:]


4.    To the best knowledge of the undersigned, the representations and
warranties of Borrower and Guarantor contained in the Loan Documents, and any
representations and warranties of Borrower and Guarantor that are contained in
any document furnished at any time under or in connection with the Loan
Documents, are true and correct on and as of the date hereof, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they are true and correct as of such earlier date.


5.    To the best knowledge of the undersigned, the financial covenant analyses
and information set forth on Schedule 1, attached hereto, are true and accurate
on the Calculation Date and the undersigned has received no information to the
contrary as of the date of this Certificate.


IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
___________________, 20__.


POPE RESOURCES, A DELAWARE LIMITED PARTNERSHIP
By: Pope MGP Inc., a Delaware corporation, its Managing General Partner


By:                                                 
Authorized Agent




Note and Loan Agreement (Seventh Avenue Poulsbo, LLC/Note No. 6097341)
21

--------------------------------------------------------------------------------





SEVENTH AVENUE POULSBO, LLC
By: OPG Properties LLC, Sole Member
By: Pope Resources, A Delaware Limited Partnership, Sole Member
By: Pope MGP Inc., a Delaware corporation, its Managing General Partner


By:                                                         Authorized Agent


EXHIBIT C
COVENANT COMPLIANCE WORKSHEET






For the Fiscal Quarter-End/Fiscal Year-End _____________________ (“Calculation
Date”)








I.
Paragraph 7.02 a. - Indebtedness to Total Capitalization Ratio
 
  (measured annually at the Fiscal Year-end)
 
 
A. Borrower and its Subsidiaries Indebtedness at Calculation Date
$
 
B. Indebtedness associated with the non-Wholly Owned Subsidiaries at Calculation
Date
$
 
C. Numerator (Line I.A. minus Line I.B.)
$
 
D. Total Capitalization at Calculation Date
 
 
        I. Adjusted Partners' Capital at Calculation Date
 
 
              a. Partners' capital in Borrower and its Wholly Owned Subsidiaries
per GAAP at Calculation Date
$
 
              b. Book Value of Fee Timberland at Calculation Date
$
 
              c. Most recent appraisals of Fee Timberlands
$
 
              d. Adjusted Partners Capital (Line I.D.1.a. minus I.D.1.b. plus
I.D.1.c.)
$
 
        2. Numerator from line I.C. above
$
 
E. Denominator (Line I.D.1.d. plus Line I.D.2.)
$
 
Ratio of Indebtedness to Total Capitalization (Line I.C. divided by Line I.E.)
 
 
             Maximum Allowed
0.30



































Note and Loan Agreement (Seventh Avenue Poulsbo, LLC/Note No. 6097341)
22

--------------------------------------------------------------------------------







II.
Paragraph 7.02 b. - Adjusted Consolidated Interest Coverage Ratio
 
 
  (measured quarterly beginning with the third Fiscal Quarter-End 2016)
 
 
A. Adjusted Consolidated EBITDDA for the prior four Fiscal Quarters ending on
the above date (the "subject period")
 
 
         
 
 
              1. Consolidated Net Income for the subject period
                    (excluding the net income associated with
                     non-Wholly Owned Subsidiaries)
$
 
              2. Consolidated Interest Expense for the subject period
                    (excluding the interest expense associated with
                     non-Wholly Owned Subsidiaries)
$
 
              3. Consolidated depreciation expense for the subject period
                    (excluding the depreciation expense associated with
                     non-Wholly Owned Subsidiaries)
$
 
              4. Consolidated amortization expense for the subject period
                   (excluding the amortization expense associated with
                     non-Wholly Owned Subsidiaries)
$
 
              5. Consolidated depletion expense for the subject period
$
 
                    (excluding the portion associated with the non-controlling
interest in
                     non-Wholly Owned Subsidiaries)
 
              6. Consolidated Taxes for the subject period (excluding income
taxes
$
 
                    associated with non-Wholly Owned Subsidiaries)
$
 
              7. Distributions received by the Borrower and its Wholly Owned
Subsidiaries from non-Wholly Owned Subsidiaries.
$
 
              8. Adjusted Consolidated EBITDDA (the sum of Lines II.A.1 through
II.A.7. inclusive)
$
 
B. Numerator (Line II.A.8.)
$
 
C. Denominator - Consolidated Interest Expense for subject period (excluding the
interest expense associated with non-Wholly Owned Subsidiaries)
$
 
Adjusted Consolidated Interest Coverage Ratio (Line II.B. divided by Line II.C.)
 
 
             Minimum Allowed
3.00 :1.00





Schedule 1


Authorized Persons


Authorized Persons
 







Note and Loan Agreement (Seventh Avenue Poulsbo, LLC/Note No. 6097341)
23

--------------------------------------------------------------------------------





Name
Change Authorizations
Thomas M. Ringo
John D. Lamb
Sean Tallarico
Individually


Individually
Individually



•
Authorizations. Unless otherwise noted, each Authorized Person acting alone has
the authority to request disbursements of Loans and designate the disposition of
Loan proceeds, whether in the form of check, internal transfer, wire or
electronic transfer to the account specified by the Authorized Person, including
any other loan account Borrower may have with Lender, or any other designated
Lender loan account, make deposits to and disbursements from any FPF Account,
make payments of Borrower’s Obligations, authorize and initiate internal
transfers, enroll in and make use of Northwest Farm Credit Services’ customer
online banking website, make interest rate and other pricing elections and
authorize payments and prepayments.



•
Change Authority. Absent resolutions or authorized evidence of authority
satisfactory to Lender, only the Authorized Person(s) listed above with change
authority, either individually or together as may be required, may add or remove
other Authorized Persons or modify limitations on authority of an Authorized
Person. Any change of an Authorized Person or the limitations on their authority
shall be made on such forms as Lender may prescribe.











Note and Loan Agreement (Seventh Avenue Poulsbo, LLC/Note No. 6097341)
24